TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00154-CR
                                        NO. 03-02-00155-CR
                                        NO. 03-02-00156-CR




                                   Lamont R. Brown, Appellant

                                                   v.

                                    The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
    NOS. 1010808, 006450 & 006725, HONORABLE JON N. WISSER, JUDGE PRESIDING




                Appellant Lamont R. Brown pleaded guilty to an indictment accusing him of

aggravated kidnapping and two indictments accusing him of aggravated sexual assault. The district

court adjudged him guilty in each case and assessed punishment at imprisonment for fifty-five years,

as called for in a plea bargain agreement. Appellant filed general notices of appeal.

                When a defendant pleads guilty to a felony and the punishment assessed does not

exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal

must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised

by written motion and ruled on before trial, or that the trial court granted permission to appeal. Tex.

R. App. P. 25.2(b)(3); see also Cooper v. State, 45 S.W.3d 77, 79 (Tex. Crim. App. 2001) (rule

25.2(b) limits appeal in every felony plea bargain case). Appellant’s notices of appeal do not comply
with this rule and fail to confer jurisdiction on this Court. Whitt v. State, 45 S.W.3d 274, 275 (Tex.

App.—Austin 2001, no pet.).

               The appeals are dismissed for want of jurisdiction.




                                               Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: April 4, 2002

Do Not Publish




                                                  2